Exhibit 10.1

EXECUTION VERSION

ALLIANCE HEALTHCARE SERVICES, INC.

AMENDMENT OF EXECUTIVE SEVERANCE AGREEMENT

THIS AMENDMENT OF EXECUTIVE SEVERANCE AGREEMENT (the “Amendment”) is entered
into as of March 23, 2016 (the “Effective Date”), between Percy Tomlinson
(“Executive”) and Alliance HealthCare Services, Inc., a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, on October 1, 2013, the Company and the Executive entered into an
Executive Severance Agreement (the “Agreement”); and

WHEREAS, the parties wish to amend certain provisions of the Agreement regarding
the benefits to be provided upon the termination of the Executive’s employment
with the Company pursuant to the terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree as follows effective as of the Effective Date. Except as otherwise defined
herein, capitalized terms shall have the meanings assigned to them in the
Agreement.

1. Good Reason. Section 5 of the Agreement shall be deleted in its entirety and
replaced with the following:

“5. Resignation for Good Reason. For purposes of this Agreement, resignation by
Executive for “Good Reason” shall mean resignation only for the following events
that occurs without the Executive’s written consent: (a) the Company materially
reduces Executive’s base salary or Executive’s Target Bonus opportunity, (b) the
assignment to the Executive of any duties which diminish in any material respect
the Executive’s position with the Company (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, (c) any material
failure by the Company to comply with any of the provisions of any employment
agreement between Executive and the Company, which is not remedied within 30
days after written notice thereof from the Executive, (d) if Executive is not
based in Alliance’s Resource Center in Southern California, and the Company
requires Executive to materially change the location of Executive’s principal
office to a facility or a location more than sixty (60) miles from Executive’s
then-current residence, (e) if Executive’s principal office is located in
Alliance’s Resource Center in Southern California, and the Company moves
Alliance’s Resource Center more than sixty (60) miles from the then present
office location, or (f) following the Effective Date, (i) the Company or any of
its affiliates completes a new transaction (a “Transaction”) which results in
the legal, beneficial or equitable ownership transfer of at least a majority of
the aggregate of all voting equity interests of the Company, (ii) during the
thirty (30) day period immediately following the six month anniversary of such
Transaction, Executive delivers written notice to the Company of Executive’s
intent to resign and (iii) such resignation is effective within thirty (30) days
after the date such notice is delivered to the Company. The



--------------------------------------------------------------------------------

Company and Executive further agree that for a resignation to constitute a
resignation by Executive for “Good Reason” under any of subsection (a) through
(e), (i) Executive must provide written notice to the Company of Executive’s
intent to resign within thirty (30) days of one of the first occurrence of one
of the triggering events outlined in this Section 5, (ii) the Company must fail
to cure the condition giving rise to Good Reason within thirty (30) days
following its receipt of Executive’s notice and (iii) Executive’s resignation
must be effective within thirty (30) days following the Company’s failure to
cure. For purposes of clarity the purchase by Fujian Thai Hot Investment Co.,
Ltd. of more than a majority of the Company’s common stock from funds managed by
Oaktree Capital Management, L.P. and MTS Health Investors, LLC, and Larry C.
Buckelew shall not constitute a Transaction.”

2. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

3. Complete Agreement. This Amendment and the Agreement together constitute the
entire agreement between Executive and the Company with respect to the subject
matter described herein and they are the complete, final and exclusive
embodiment of their agreement with regard to this subject matter. This Amendment
is entered into without reliance on any promise or representation other than
those expressly contained herein.

4. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

ALLIANCE HEALTHCARE SERVICES, INC.

By:

 

/s/ Larry C. Buckelew

Name:

 

Larry C. Buckelew

Title:

 

Chairman of the Board

EXECUTIVE

/s/ Percy Tomlinson

Percy Tomlinson